Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 1/24/22.  Claims 1-20 are pending.
1.  Medium claims are statutory in view of par. 83 defining a medium to be “non-transitory”.
2.  Claims not rejected under 35 U.S.C. 101 because the steps of comparing messages and generating a query based on a detailed analysis of terms of a submitted message to terms of stored messages include a detailed determining step which requires action by a processor and application usage, under judicial exception, step 2A, Prong 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thirugnanasundaram et al (USPN. 2015/0032724, herein after “Thirug”).

1, 11 and 20.  Thirug discloses a data processing system, medium and method comprising: a processor (fig. 2); and
computer readable media including instructions which, when executed by the processor, cause the processor to (fig. 2, processor):
receive, from a first client system, a first message (fig. 3, items S304 and S306, par. 32, collect message);
store the first message in a message database, the message database including a plurality of messages, wherein each message in the message database includes its own set of terms, the set of terms for the first message including a first term and a second term (figs. 2 and 3, pars. 35, 37 and 40, message is parsed into multiple words/terms, so can be compared and categorized to historical database and dictionary as belonging to topic);
lemmatize the first term to broaden the first term to improve a likelihood that the first term may be matched against variations of the first term used in other messages in the message database (par. 49 references of attributes and Table 3, Tweet: planned; Tags: plan);
generate and assign a relevance score for each term in the first message based on at least a relative frequency and significance of the term as compared with each set of terms for other messages stored in the message database, the first term being assigned a greater relevance score than the second term (fig. 3 and pars. 42-44, combination of words are compared to determine classification of the message and relevance, wherein some terms/combinations that produce more matches are ranked higher, other attributes based on sentiment are also used for comparison, and, par. 49, combination of attributes are matched against threads stored in historical database to determine available similar content);
automatically compose a first query that includes at least the first term (fig. 3, pars. 11, 17 and 49, “auto-suggesting response device”, “message monitoring”:, “categorize the message into one of a predetermined set of categories” and “combination of the attributes associated with the current message and thread are used as input in a query”);
automatically execute the first query against a group of messages in the message database (fig. 3, S330, and  pars. 17 and 49, “search for matching messages” and “matched against reference threads stored in the historical database”);
identify, based on the first query, first resultant messages of the group of messages that include at least the first term, the first resultant messages including a second message (fig. 3, S340, S346, and pars. 54-56, retrieving answers comprises multiple messages); and
present, via a display associated with a second client system, the first resultant messages, including the second message (figs. 3 and 4, steps S356 and S358, and par. 60, display plurality of messages).  In addition, Thirug teaches prioritizing attributes (par. 60).

2, 12.    The system of claim 1, wherein the instructions further cause the processor to:
receive, from a third client system, a third message (fig. 3, items S304 and S306, par. 32, collect plurality of messages);
	store the third message in a message database, the set of terms for the third message including a third term, a fourth term, and a fifth term (fig. 1, item 134, and par. 49, messages and threads are stored in historical database);
generate and assign a relevance score for each term in the third message, the third term being assigned a greater relevance score than the fourth term, and the fourth term being assigned a greater relevance score than the fifth term (fig. 3, items S330 searching for reference message using a combinations of category, topic, combination of slugs/words, combination of tags and rate confidence of reference message S338; note that the history database messages/threads are categorized and ranked using the combination of criteria above);
automatically compose a second query that includes only the third term and the fourth
term (fig. 3, pars. 11, 17 and 49, “auto-suggesting response device”, “message monitoring”:, “categorize the message into one of a predetermined set of categories” and “combination of the attributes associated with the current message and thread are used as input in a query”);
automatically execute the second query against the group of messages in the message database (fig. 3, S330, and  pars. 17 and 49, “search for matching messages” and “matched against reference threads stored in the historical database”);
identify, based on the second query, second resultant messages in the group of messages that include the third term and the fourth term, the second resultant messages including the first message (fig. 3, S340, S346, and pars. 54-56, retrieving answers comprises multiple messages);  and
present, via a display associated with a second client system, the second resultant messages (figs. 3 and 4, steps S356 and S358, and par. 60, display plurality of messages).

3, 13.    The system of claim 1, wherein the instructions further cause the processor to receive, from the second client device, a request to view related feedback, wherein the generating and assigning of the relevance score occurs automatically in response to receiving the request (fig. 3, S326 classify messages and S338, rate confidence of messages, also see S358, ranking positive answers).

4, 14.    The system of claim 1, wherein the first resultant messages also include a third message, and the method further comprises presenting the third message (fig. 3, S356 “output list of positive answers to query” includes a plurality of related messages, see fig. 4).

9, 19.    The system of claim 1, wherein the first message further includes metadata identifying a creation date on which the first message was created, and the instructions further cause the processor to limit the group of messages to only include messages created within a prespecified duration before or after the creation date (fig. 4, “release 4g” implies versions that are relevant and any data from an unrelated duration of time would not be considered).

10.    The system of claim 1, wherein the first term is lemmatized prior to execution of the first query, and a presence of the first term in each of the first resultant messages is determined by reference to any term that is an extension of the lemmatized first term (par. 42, predefined sets of words with particular topics).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirugnanasundaram et al (USPN. 2015/0032724, herein after “Thirug”) in view of Delli Santi et al (USPN. 2016/0188730, herein after “Delli”).

	Regarding claims 5 and 15, Thirug teaches all the features of independent claim 1 (fig. 3) including extracting (S312) classifying (S320) generating combination of terms from original tweet (Table 3 and S316), but does not explicitly teach calculating a TF-IDF score for each term in the message.
However, Delli teaches TF-IDF scores for terms (par. 77, calculate the index score TF-IDF of combination of keywords, Delli).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to calculate TF-IDF scores in Thirug messages by applying the TF-IDF scoring function to produce categories/topics (par. 43, Thirug, produce categories/topics).  One would have been motivated to use TF-IDF combination term scoring (par. 77, Delli) in Thirug combination word scoring to better classify messages (par. 44 and SS320 and S326, classify messages using combination of words, Thirug). 
	The combination of Thirug and Delli teach generating a relevance score (pars. 55 and 56, medium and high accuracy scores, Thirug) for each term in the first message is based on the term’s calculated TF-IDF score (par. 77, integrated TF-IDF function in Delli system now in Thirug/Delli combined).

6 and 16.    The system of claim 1, wherein the first message is associated with a first software product type, and the instructions further cause the processor to:
automatically apply, prior to executing the first query, a first filter to the plurality of messages directed to the first data type (pars. 49, 51 and Table 3, category/topic assigned to original tweet prior to execution); and limit, in response to applying the first filter, the group of messages to include only messages also associated with the data type (pars. 49, 51 and Table 3, category/topic assigned to original tweet prior to execution limited/based on “particular attributes), but Thirug does not explicitly teach the data type is software product type.
However, Delli teaches application record comprises versions of operating system (OS) (fig. 2B, associate keyword or keyword combination and software application by associating application ID of the application record, Delli).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to add software product type/version as a category/topic to Thirug to calculate and produce specific categories/topics including software product types (par. 43, Thirug, produce categories/topics).  One would have been motivated to use software product type categories (par. 77, Delli) in Thirug to better classify messages (par. 44 and SS320 and S326, classify messages using combination of words, Thirug). 

Regarding claims 7 and 17, Thirug/Delli teach wherein the first software product type is associated with a first version label, and the instructions further cause the processor to (fig. 2B, par. 77, association of keywords with specific search indexes “OS-specific reviews”, Delli);
automatically apply, prior to executing the first query, a second filter to the plurality of messages directed to the first version label  (pars. 49, 51 and Table 3, category/topic assigned to original tweet prior to execution, Thirug) and limit, in response to applying the second filter, the group of messages to include only messages also associated with the first version label of the first software product type (pars. 49, 51 and Table 3, category/topic assigned to original tweet prior to execution limited/based on “particular attributes, Thirug

8 and 18.    The system of claim 1, wherein the first message is associated with a first software product type, and the instructions further cause the processor to:
automatically apply, prior to executing the first query, a first filter to the plurality of messages directed to the first data type (pars. 49, 51 and Table 3, category/topic assigned to original tweet prior to execution); and limit, in response to applying the first filter, the group of messages to include only messages also associated with the data type (pars. 49, 51 and Table 3, category/topic assigned to original tweet prior to execution limited/based on “particular attributes), but Thirug does not explicitly teach the data type is an operating system type.
However, Delli teaches application record comprises versions of operating system (OS) (fig. 2B, associate keyword or keyword combination and software application by associating application ID of the application record, Delli).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to add operating system type as a category/topic to Thirug to calculate and produce specific categories/topics including OS types (par. 43, Thirug, produce categories/topics).  One would have been motivated to use OS type categories (par. 77, Delli) in Thirug to better classify messages (par. 44 and SS320 and S326, classify messages using combination of words, Thirug). 

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. See remarks below.

	Applicant alleges there is no broadening of the search terms in the prior art’s method.
Examiner disagrees.  To lemmatize the first term to broaden the first term to improve a likelihood that the first term may be matched against variations of the first term used in other messages in the message database is the same as broadening a posted/message term to increase the matching of similar messages when compared to a dictionary, as done by Thirug when attributes of a message, Tweet: planned; are Tagged to “plan” and the term plan, is used to be compared to categories and dictionary (see table 3, page 5 and Fig. 3).  As such, the allegation is considered moot.  No other allegations were raised.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 28, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153